SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

375
CA 11-02586
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF THE STATE OF NEW YORK,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

DONALD BRUSSO, RESPONDENT-APPELLANT.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, ROCHESTER
(LISA L. PAINE OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
M. Van Strydonck, J.), entered November 2, 2011 in a proceeding
pursuant to Mental Hygiene Law article 10. The order, among other
things, committed respondent to a secure treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order determining that he
is a dangerous sex offender requiring confinement pursuant to Mental
Hygiene Law article 10 and committing him to a secure treatment
facility. Contrary to respondent’s contention, we conclude that
petitioner established by clear and convincing evidence at the
dispositional hearing that he is a dangerous sex offender requiring
confinement (see §§ 10.03 [e]; 10.07 [f]). Supreme Court, as the
trier of fact, was in the best position to evaluate the credibility of
the testimony presented and the weight to be accorded such testimony,
and we discern no basis to disturb the court’s determination (see
generally Matter of State of New York v Blair, 87 AD3d 1327, 1327;
Matter of State of New York v Boutelle, 85 AD3d 1607, 1607). We
further reject respondent’s contention that he was denied due process
because the court did not set forth detailed findings of fact in
support of its decision. There is no such requirement in Mental
Hygiene Law article 10 and, in any event, we conclude that the court’s
bench decision adequately sets forth the basis for the court’s
decision.



Entered:   April 26, 2013                       Frances E. Cafarell
                                                Clerk of the Court